DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
driving element in claim 1 
driving mechanism in claims 11 and 21
movement structures in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraph 28, lines 1-6 of the disclosure, the limitation “driving element” may comprise a cable, a rope, a belt, and/or a chain. 
According to paragraph 144, lines 5-6, the limitation “driving mechanism” may comprise of one or more driving elements (see above corresponding structure), one or more pulleys, and/or one or more other power transfer components. 
According to paragraph 205, movement structures include “one or more rails, one or more tracks and/or one or more other structured configured to enable movement of the motor(s) in the first horizontal direction and/or the second horizontal direction. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsom-Cook et al. (US PGPub. 2012/0.058859). Elsom-Cook et al. describes the same invention as claimed, including: 
	Regarding claim 1, An exercise machine (Fig. 1), comprising: an exercise bar (barbell 16); a driving element (cable 30) coupled to the exercise bar (Fig. 1); a motor (25) coupled to the driving element (cable 30 and pulley 24), wherein the motor is configured to apply force to the exercise bar via the driving element (para. 25: “pulley 24 is preferably moveable along the groove 23 powered by motor 25”); one or more sensors for detection of a phase of an exercise process (para. 25: “The barbell 16 further comprises reflective strips 36 which allow sensors 40, to sense the barbells vertical position.” Also see para. 103 “negative reps” training protocol requires the system to know when the “negative” or eccentric phase of a repetition is occurring, starting at the position of maximum extension “(SMax)”.); and a controller (28) configured to control the motor based upon the phase of the exercise process, wherein: the controller is configured to set a first force applied by the motor to equivalent to a first resistance during an eccentric phase of the exercise process; and the controller is configured to set a second force applied by the motor to equivalent to a second resistance during a concentric phase of the exercise process (paras. 102-104: “[0102] Negative Reps; [0103] Negative reps require a training partner to lift the weight to the start position at maximum extension (SMax). The user simply lowers the weight as slowly as possible. When the user reaches the bottom of the movement, (SMin) the training partner will raise the weight again. This continues for the desired amount of repetitions. [0104] The equivalent behaviour for the invention is as follows. The invention automatically raises the weight to the maximum extension (SMax) for this user by engaging the motor 26 to take the full weight of the barbell 16. The user then takes the weight of the barbell 16 and lowers it to their minimum position (SMin). The invention tracks this behaviour and provides safety feature to lift the weight if it is being lowered in an uncontrolled manner. At the bottom of the rep it lifts the weight to the top and repeats until the desired number of reps are completed.”)
	Regarding claim 2, comprising: one or more sensors configured to: detect at least one of, a direction of motion of the exercise bar (via sensors 40 and reflective strips 36), a ground reaction force, or an acceleration of the exercise bar; and transmit one or more signals to the controller (28), wherein: each signal of the one or more signals is indicative of at least one of a direction of motion of the exercise bar (e.g. in the negative reps protocol, SMax is the position corresponding to the start of the negative phase (i.e. direction) of the repetition), a ground reaction force, or an acceleration of the exercise bar detected by the one or more sensors; and the controller is configured to control the motor based upon  the one or more signals (for example in accordance with the “negative reps” protocol described in paras. 102-105).  
Regarding claim 3, wherein: the controller is configured to: compare at least one of one or more positions, one or more directions, one or more velocities, one or more forces, or one or more accelerations indicated by the one or more signals with one or more safety parameters to determine whether an unsafe condition is met; and at least one of stop the motor from applying the force or reduce the force of the motor responsive to a determination that the unsafe condition is met (para. 105: “[0105] During descent, as with the forced reps scenario, if the user is found to be beyond the limit of positive muscle fatigue the motor will dynamically reduce the net force exerted by the weights until the user is determined to be within the fatigue zone. As with the force reps once the user has moved back into the fatigue zone the net force exerted is maintained.”).
Regarding claim 8, wherein: the driving element comprises at least one of a rope, a cable, a belt, or a chain (element 30 is a cable, see para. 24).  

Claim(s) 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsom-Cook et al. (US PGPub. 2012/0.058859). Elsom-Cook et al. describes the same invention as claimed, including: 
	Regarding claim 11, A bench press machine (Fig. 1), comprising: a bench (12); a barbell (16); a barbell support structure (14), comprising: a first barbell support component (portion of rack 14 near the left side of barbell 16); and a second barbell support component (portion of rack 14 near the right side of barbell 16), wherein the first barbell support component and the second barbell support component are configured to support the barbell; a driving mechanism (cable 30 and pulleys 24) coupled to the barbell; one or more motors (42) coupled to the driving mechanism, wherein the one or more motors are configured to apply force to the barbell via the driving mechanism (para. 25: “pulley 24 is preferably moveable along the groove 23 powered by motor 25”); one or more sensors for detection of a phase of an exercise process (para. 25: “The barbell 16 further comprises reflective strips 36 which allow sensors 40, to sense the barbells vertical position.” Also see para. 103 “negative reps” training protocol requires the system to know when the “negative” or eccentric phase of a repetition is occurring, starting at the position of maximum extension “(SMax)”.); and a controller (28) configured to control the one or more motors (42) based upon the phase of the exercise process, wherein: the controller is configured to set a first force applied by the motor to equivalent to a first resistance during an eccentric phase of the exercise process; and the controller is configured to set a second force applied by the motor to equivalent to a second resistance during a concentric phase of the exercise process (paras. 102-104: “[0102] Negative Reps; [0103] Negative reps require a training partner to lift the weight to the start position at maximum extension (SMax). The user simply lowers the weight as slowly as possible. When the user reaches the bottom of the movement, (SMin) the training partner will raise the weight again. This continues for the desired amount of repetitions. [0104] The equivalent behaviour for the invention is as follows. The invention automatically raises the weight to the maximum extension (SMax) for this user by engaging the motor 26 to take the full weight of the barbell 16. The user then takes the weight of the barbell 16 and lowers it to their minimum position (SMin). The invention tracks this behaviour and provides safety feature to lift the weight if it is being lowered in an uncontrolled manner. At the bottom of the rep it lifts the weight to the top and repeats until the desired number of reps are completed.”).  
Regarding claim 12, wherein the driving mechanism comprises: a first driving element, comprising at least one of a first rope (portion of cable 30 connected to the left side of barbell 16), a first cable, a first belt, or a first chain, coupled to the one or more motors (42) and a first portion of the barbell (left side of bar 16); and a second driving element, comprising at least one of a second rope, a second cable, a second belt, or a second chain (portion of cable 30 connected to the right side of barbell 16), coupled to the one or more motors (42) and a second portion of the barbell (right side of bar 16). 
Regarding claim 17, comprising: a safety system configured to prevent the barbell from falling onto a user of the bench press machine, the safety system comprising: a first safety structure at a higher elevation than the bench; and a second safety structure at a higher elevation than the bench (Fig. 1, catches on frame members 14 are higher than the bench).  

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsom-Cook et al. (US PGPub. 2012/0.058859). Elsom-Cook et al. describes the same invention as claimed, including: 	
A bench press machine (Fig. 1), comprising: a bench (12); a barbell (16); a barbell support structure (14), comprising: a first barbell support component (portion of frame 14 near the left side of bar 16); and a second barbell support component (portion of frame 14 near the right side of bar 16), wherein the first barbell support component and the second barbell support component are configured to support the barbell (Fig. 1); a driving mechanism (cable 30) coupled to the barbell; one or more motors (42) coupled to the driving mechanism, wherein the one or more motors are configured to apply force to the barbell via the driving mechanism (para. 25: “pulley 24 is preferably moveable along the groove 23 powered by motor 25”); a controller (28) configured to control the one or more motors (42) based upon one or more inputs; and one or more sensors configured to: detect a phase of an exercise process (para. 25: “The barbell 16 further comprises reflective strips 36 which allow sensors 40, to sense the barbells vertical position.” Also see para. 103 “negative reps” training protocol requires the system to know when the “negative” or eccentric phase of a repetition is occurring, starting at the position of maximum extension “(SMax)”.); detect at least one of a position of the barbell (via sensors 40), a direction of motion of the barbell, a velocity of the barbell, a force applied on the barbell, a ground reaction force, or an acceleration of the barbell; and transmit one or more signals to the controller (28), wherein: each signal of the one or more signals is indicative of at least one of a position of the barbell (via sensors 40), a direction of motion of the barbell, a velocity of the barbell, a force applied on the barbell, a ground reaction force, or an acceleration of the barbell detected by the one or more sensors; the one or more inputs comprise the one or more signals; and the controller is configured to: set a first force applied by the motor to equivalent to a first resistance during an eccentric phase of the exercise process; set a second force applied by the motor to equivalent to a second resistance during a concentric phase of the exercise process ((paras. 102-104: “[0102] Negative Reps; [0103] Negative reps require a training partner to lift the weight to the start position at maximum extension (SMax). The user simply lowers the weight as slowly as possible. When the user reaches the bottom of the movement, (SMin) the training partner will raise the weight again. This continues for the desired amount of repetitions. [0104] The equivalent behaviour for the invention is as follows. The invention automatically raises the weight to the maximum extension (SMax) for this user by engaging the motor 26 to take the full weight of the barbell 16. The user then takes the weight of the barbell 16 and lowers it to their minimum position (SMin). The invention tracks this behaviour and provides safety feature to lift the weight if it is being lowered in an uncontrolled manner. At the bottom of the rep it lifts the weight to the top and repeats until the desired number of reps are completed.”); compare at least one of one or more positions, one or more directions, one or more velocities, one or more forces, or one or more accelerations indicated by the one or more signals with one or more safety parameters to determine whether an unsafe condition is met; and at least one of stop the one or more motors from applying the force or reduce the force of the one or more motors responsive to a determination that the unsafe condition is met (para. 105: “[0105] During descent, as with the forced reps scenario, if the user is found to be beyond the limit of positive muscle fatigue the motor will dynamically reduce the net force exerted by the weights until the user is determined to be within the fatigue zone. As with the force reps once the user has moved back into the fatigue zone the net force exerted is maintained.”).



Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Regarding the Elsom-Cook reference, Applicant argues that Elsom cook does not show sensors for detecting the phase of the exercise, or control of the resistance to supply a different resistance during concentric or eccentric portions of the exercise. Examiner notes that Elsom-Cook shows this in the “negatives” control scheme described in the rejections above. 



Allowable Subject Matter
Claims 9-10, 13-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 9 and 16,  Elsom-Cook does not show, nor does the prior art teach, one or more movement structures for moving the motor in combination with the features of the independent claim. 
Regarding claims 10 and 18, Elsom-Cook does not show, nor does the prior art teach a first and second electromechanical safety stand adjustable based on detection of a position of the user, in combination with the features of the independent claim. 
	Regarding claim 13, Elsom-Cook shows a single pulley (24). The prior art does not show or teach two cables and pulleys in combination with the features of the independent claim. Claims 14-15 are allowable by virtue of their dependency from claim 13. 
	Regarding claim 20, Rothman et al. (US PGPub. 2018/0064992 is considered the closest prior art of record. Rothman et al. teaches a camera system for use with a barbell (see Rothman Fig. 1). However, Rothman does not teach or show a display configured to display real time or near real time video of the user, in combination with the features of the independent claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784